UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6989


OZELIA HICKS, JR.,

                     Plaintiff - Appellant,

              v.

LAURA S. KHAWAJA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00406-REP-RCY)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ozelia Hicks, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ozelia Hicks, Jr., seeks to appeal the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint without prejudice for failure to comply with the court’s

prior order directing Hicks either to pay the initial partial filing fee or submit a sworn

statement attesting to the unavailability of funds to make that payment. A plaintiff’s

failure to comply with a court order may warrant involuntary dismissal. Fed. R. Civ. P.

41(b). We review such a dismissal for abuse of discretion. Ballard v. Carlson, 882 F.2d

93, 95-96 (4th Cir. 1989) (noting that dismissal is the appropriate sanction where litigant

disregarded court order despite warning that failure to comply with order would result in

dismissal).

       Our review of the record reveals no abuse of discretion in the court’s decision to

dismiss Hicks’ complaint after he failed to comply with the court’s order. Accordingly,

we affirm for the reasons stated by the district court. Hicks v. Khawaja, No. 3:17-cv-

00406-REP-RCY (E.D. Va. July 21, 2017). We deny all of Hicks’ pending motions and

we dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2